IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: C.J.C., A MINOR        : No. 598 EAL 2018
                                           :
                                           :
PETITION OF: B.A.G., MOTHER                : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court

IN THE INTEREST OF: F.E.C., A MINOR        : No. 599 EAL 2018
                                           :
                                           :
PETITION OF: B.A.G., MOTHER                : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court

IN THE INTEREST OF: J.C., A MINOR          : No. 600 EAL 2018
                                           :
                                           :
PETITION OF: B.G., MOTHER                  : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.